OirtiGINAL                                               05/04/2021



                                                                                     Case Number: DA 20-0454




       IN THE SUPREME COURT OF THE STATE OF MONTANA
                Supreme Court Cause No.DA 20-0454



STATE OF MONTANA,                               ORDER GRANTING
                                                UNOPPOSED MOTION FOR
      Plaintiff and Appellee,                   EXTENSION OF TIME
v.                                              TO FILE APPELLANT'S
                                                INITIAL BRIEF
GEORGE CARLON,

      Defendant and Appellant.
                                                                      FiLED
                                                                      MAY 0 3 2021
                                                                   Bowen
                                                                                   Court
                                                                 Clerk of Suprerne
                                                                    Stnte of Montana



      At the request of Defendant / Appellant, and no objection being interposed by

the State, this Court hereby extends the filing date of Defendant's / Appellant's Initial

Brie' to Monday, June 28, 2021.


      So ordered this 3          day of -)--k         , 2021.



                                           ontana upreme Court

cc:   Attorney General
      Defendant / Appellant cio Counsel